This action was instituted in the district court of Hughes county, Okla., by the defendant in error, and on the 23d day of February, 1931, the court rendered judgment for the plaintiff and against the defendant below for divorce and ordered that $100 attorney fees be paid and $1,050 alimony.
Thereafter motion for alimony pending suit was filed in this court by the defendant in error, and on May 2, 1933, this court entered its order directing the plaintiff in error to pay the defendant in error $50 for expense money and $100 attorney fees within ten days from that date.
On May 16, 1933, a motion to vacate this order was filed and on May 31st thereafter the application to vacate the order was denied.
This court has held that when the plaintiff in error fails to obey the rules and orders of this court, the appeal will be dismissed.
The appeal is therefore dismissed. *Page 267